DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamura (US 5892415 hereinafter Okamura).

In regards to claim 1, Okamura discloses;” A multilayer ceramic capacitor (Fig. 17, Abstract), comprising: a body including a first layer (Fig. 17 (4)) on which a first internal electrode (Fig. 17 (41)), a first coupling portion (Fig. 17 (shown)), and a second internal electrode (Fig. 17 (42))are disposed, and which includes a dielectric layer (Fig. 17 (2) abstract), a second layer (Fig. 17 (5)) on which a third internal electrode (Fig. 17 (52)), a second coupling portion (Fig. 17 (shown)), and a fourth internal electrode (Fig. 17 (51)) are disposed and which includes a dielectric layer (Fig. 17 (2), abstract), and a third layer (Fig’s. 17 and 19) on which a fifth internal electrode  (Fig. 17 (3)) or a sixth internal electrode is disposed (Fig. 19 (3)) and which includes a dielectric layer (Fig. 17 (2)), and including fifth and sixth surfaces opposed in a first direction, third
and fourth surfaces opposed in a second direction, and first and second surfaces opposed in a third direction (Fig. 18 shows the six sided capacitor structure), wherein the first to third layers are sequentially stacked (Fig. 19)), wherein a width of the first coupling portion and the second coupling portion is in a range from 0.1 to 0.7 times a width of the fifth internal electrode or the sixth internal electrode (Fig. 17 (shown)).”

In regards to claim 2, Okamura discloses;” The multilayer ceramic capacitor of claim 1, wherein the first coupling portion and the second coupling portion are bonded to each other (Fig. 17 shows when the structure is laminated the areas between the metalized layers are bonded together, Col. 8, lines 28-40).”	

In regards to claim 6, Okamura discloses;” The multilayer ceramic capacitor of claim 1, wherein the body is configured such that a first layer, a second layer, and a third layer including the fifth internal electrode or a first layer, a second layer, and a third layer including the sixth internal electrode are sequentially stacked (Fig’s. 17 and 19 shows that they are stacked in sequence).”

In regards to claim 10, Okamura discloses;” The multilayer ceramic capacitor of claim 1, wherein a cover portion disposed on the first and second surfaces of the body (Fig. 17 (2) shows an insulation (dielectric layer) covering the outer structure).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3-5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamura (US 5892415 hereinafter Okamura) as applied to claim 1 above, and further in view of PARK et al. (US 20170127520 hereinafter Park).

In regards to claim 3, Okamura discloses;” The multilayer ceramic capacitor of claim 1”, but does not directly disclose;” wherein the first internal electrode, the second internal electrode, and the fifth internal electrode are connected to the first external electrode.”
However, Okamura discloses that the conductor shield plane is capable of being connected to one , both or none of the external electrodes (Col. 2, lines 26-34).
Park discloses a multilayer capacitor with reference planes (Fig. 3 (121, 122) attached to external terminals (Fig. 4 (131, 132)) in a stacked manner as shown in figure 3. It would have been obvious to one skilled in the art to connect the shielding (reference planes) of Okamura to the external terminals separately to form a shielded structure and provide a reference for the internal conductors to form a filter. The first, second and fifth internal electrodes are common by the external terminal when using the feature of Park. Therefore, using the reference structure as disclosed by Park with the multilayer filter disclosed by Okamura, the claimed invention is disclosed.

In regards to claim 4, Okamura discloses;” The multilayer ceramic capacitor of claim 1”, but does not directly disclose;” wherein the third internal electrode, the fourth internal electrode, and the sixth internal electrode are connected to the second external electrode.”
However, Okamura discloses that the conductor shield plane is capable of being connected to one , both or none of the external electrodes (Col. 2, lines 26-34).
Park discloses a multilayer capacitor with reference planes (Fig. 3 (121, 122) attached to external terminals (Fig. 4 (131, 132)) in a stacked manner as shown in figure 3. It would have been obvious to one skilled in the art to connect the shielding (reference planes) of Okamura to the external terminals separately to form a shielded structure and provide a reference for the internal conductors to form a filter. The third, fourth and sixth internal electrodes are common by the external terminal when using the feature of Park. Therefore, using the reference structure as disclosed by Park with the multilayer filter disclosed by Okamura, the claimed invention is disclosed.

In regards to claim 5, Okamura discloses;” The multilayer ceramic capacitor of claim 1”, but does not directly disclose;” wherein the first internal electrode, the second internal electrode, and the fifth internal electrode are exposed from the third surface of the body, and the third internal electrode, the fourth internal electrode, and the sixth internal electrode are exposed from the fourth surface of the body.
However, Okamura discloses that the conductor shield plane is capable of being connected to one , both or none of the external electrodes (Col. 2, lines 26-34).
Park discloses a multilayer capacitor with reference planes (Fig. 3 (121, 122) attached to external terminals (Fig. 4 (131, 132)) in a stacked manner as shown in figure 3. It would have been obvious to one skilled in the art to connect the shielding (reference planes) of Okamura to the external terminals separately to form a shielded structure and provide a reference for the internal conductors to form a filter. The third, fourth and sixth internal electrodes are common by one of the external terminal and the first, second and fifth internal electrodes are common with the second external terminal when using the feature of Park. Therefore, using the reference structure as disclosed by Park with the multilayer filter disclosed by Okamura, the claimed invention is disclosed.

In regards to claim 7, Okamura discloses;” The multilayer ceramic capacitor of claim 1”, but does not directly disclose;” wherein the first internal electrode, the third internal electrode, and the fifth internal electrode are connected to the first external electrode.
However, Okamura discloses in figure 25, where the first (Fig. 25 (41)), and third internal electrodes (Fig. 25 (52)) originate from the same side. Okamura further discloses that the conductor shield plane is capable of being connected to one , both or none of the external electrodes (Col. 2, lines 26-34).
Park discloses a multilayer capacitor with reference planes (Fig. 3 (121, 122) attached to external terminals (Fig. 4 (131, 132)) in a stacked manner as shown in figure 3. It would have been obvious to one skilled in the art to connect the shielding (reference planes) of Okamura to the external terminals separately to form a shielded structure and provide a reference for the internal conductors to form a filter. The first, third and fifth internal electrodes are common by the external terminal when using the feature of Park. Therefore, using the reference structure as disclosed by Park with the multilayer filter disclosed by Okamura, the claimed invention is disclosed.

In regards to claim 8, Okamura discloses;” The multilayer ceramic capacitor of claim 1”, but does not directly disclose;” wherein the second internal electrode, the fourth internal electrode, and the sixth internal electrode are connected to the second external electrode.
However, Okamura discloses in figure 25, where the second (Fig. 25 (42)), and fourth internal electrodes (Fig. 25 (51)) originate from the same side. Okamura further discloses that the conductor shield plane is capable of being connected to one , both or none of the external electrodes (Col. 2, lines 26-34).
Park discloses a multilayer capacitor with reference planes (Fig. 3 (121, 122) attached to external terminals (Fig. 4 (131, 132)) in a stacked manner as shown in figure 3. It would have been obvious to one skilled in the art to connect the shielding (reference planes) of Okamura to the external terminals separately to form a shielded structure and provide a reference for the internal conductors to form a filter. The second, fourth and sixth internal electrodes are common by the external terminal when using the feature of Park. Therefore, using the reference structure as disclosed by Park with the multilayer filter disclosed by Okamura, the claimed invention is disclosed.


In regards to claim 9, Okamura discloses;” The multilayer ceramic capacitor of claim 1”, but does not directly disclose;” wherein the first external electrode and the second external electrode have opposite polarities from each other.”
However, Okamura discloses that the conductor shield plane is capable of being connected to one , both or none of the external electrodes (Col. 2, lines 26-34).
Park discloses that a multilayer structure is capable of having external electrodes at different polarities as disclosed in paragraph 0005. It would have been obvious to one skilled in the art to form a filter structure as disclosed by Okamura to have a decoupling reference between polarities to form a filtering or band pass between a voltage and ground reference. Therefore, using the lamination structure as disclosed by Park for the reference planes disclosed by Okamura, the claimed invention is disclosed.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847 

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847